Title: To Thomas Jefferson from Bernard Peyton, 2 July 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
2d July 1821
Agreeable to your request hand herewith your a/c current to date, which I hope will be found correct.  Another your notes falls due this week, & I am still without a blank or a note of yours at=all, I hope by Wednesday’s mail to receive a supply, which will be one day too late, but I hope to manage it either by putting in my own note as heretofore or in some other way.You have no doubt observed by the Enquirer that the Court of Appeals have received the opinion of the Genl Court favorable to the securities of Preston; this is universally considered here the most, illegal, unjust & arbitrary decision that was ever made, insomuch, that the whole town cry out shame, the case is palpable to every mind but one predeterminded to decide it in favor the Commonwealth, & that you may see the facts, I take the liberty to enclose the record, in the hope you will find time to read it, & also the opinion of the Court, which you will find in the Enquirer, & if you have leisure, & deem it not improper, I should be gratified to have your opinion confidentially, for I assure you it shall not be used, & is for my own individual satisfaction—Judges, Lawyers & Citizens of all ranks here publicly pronounce the decision crying oppression & injustice on the sureties.  I do not know yet what effect it will have on me, I hope tho’ my business will be unimpaired, as in the worst event possible, the property, friends &c: of my friends in my hands, would be held & sold, which is entirely in my pow’r by well enacted principles of law, & surely I have every inducement to preserve  it, & equally strong ones to pay as little into the Treasy as possible.—on my own a/c, am perfectly free from all embarressement, indebted to no person, Bank, or in any other way, I have not a note out in the world, consequently there can be no danger in entrusting business to me as heretofore, I should hope my friends would, in misfortune, (not my own) adhere to me more ardently than heretofore, as upon them I rely for a subsistence for my family hereafter if a judgt should go against me next fall.If it falls in the way, I would thank you to mention this to Jefferson, & such others as you may please, & if any would risk security, that their effects would not be misapplied in my hands, I can readily give $100,000, or even more if necessary. I find my friends here more firm decided than before, and prepared to go any length for me, which is very gratifying indeedI beg you will destroy this letter after it is read, as I have spoken perhaps too freely of the highest Court in our Land, & hoping to hear from you on this subject in the same Confidence, remain,With great respect Dr Sir Yours very TrulyB. Peyton